DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed July 1, 2022 has been entered.  Claims 12-22 remain pending in the application.  Claims 13, 14, 16, 18, 21 and 22 remain withdrawn from consideration.  The previous objections to claims 15, 17, 19 and 20 are withdrawn in light of applicant's amendment to claims 15, 17, 19 and 20.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2014/0178219 to Kim in view of U. S. Patent Publication 2016/0281698 to Kinoshita.
Kim teaches an electric oil pump (paragraph [0034]) comprising:
a motor (400) including a shaft (410) centered on a central axis extending in an axial direction (Figures 1-4; paragraph [0024]);
a pump (300) on one side of the motor (400) in an axial direction and driven by the motor (400) via the shaft (410) to discharge oil (Figures 1-4; paragraphs [0024], and [0027]-[0029]); and
an inverter (800) on the other side of the motor (400) in the axial direction and fixed to the motor (400) (Figures 1-4; paragraphs [0059]-[0061]); wherein
the motor (400) includes a rotor (420) fixed to the other side of the shaft (410) in the axial direction, a stator (430) positioned outward from the rotor (420) in a radial direction, and a motor housing (100) to accommodate the rotor (420) and the stator (430 (Figures 1-4; paragraph [0024]);
the pump (300) includes a pump rotor (310) mounted on the shaft (410) that protrudes from the motor (400) to one side in the axial direction, and a pump housing (320) including an accommodation portion to accommodate the pump rotor (310) (Figures 1-4; paragraph [0027]);
the motor housing (100) includes a bottomed tubular shape including a bottom portion on an inverter side (Figures 1-4; paragraphs [0024], [0025] and [0059]-[0061]);
the inverter (800) includes an inverter housing (220) including a circuit board accommodation portion (chamber inside) to accommodate a circuit board (801) (Figures 1-4; paragraphs [0032] and [0057]-[0061]);
the inverter (800) includes a base plate on one side (bottom) of the inverter housing (220) in the axial direction and extending in the radial direction with respect to the central axis (Figures 1-4, Fig. 4 annotated below; paragraphs [0032] and [0057]-[0061]); and
the base plate is fixed to the bottom portion of the motor housing (100) of the motor (400) (Figures 1-4, Fig. 4 annotated below; paragraphs [0024], [0032] and [0057]-[0061]);
the inverter housing (220) is fixed to the bottom portion of the motor housing (100) together with the base plate (Figures 1-4, Fig. 4 annotated below; paragraph [0032]), and
wherein a base plate extension portion of the base plate extending to an outward side of the motor housing (100) of the base plate in the radial direction and an inverter housing extension portion of the inverter housing (220) with which the base plate extension portion is in contact are fixed (Figures 1-4, Fig. 4 annotated below; paragraph [0032]).

[AltContent: textbox (Base Plate)][AltContent: textbox (Inverter Housing Motor Side End Portion and Inverter Housing Fixing Portion )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bottom Portion of Motor Housing)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inverter Housing Extension Portion)][AltContent: textbox (Base Plate Extension Portion)][AltContent: arrow]
    PNG
    media_image1.png
    536
    539
    media_image1.png
    Greyscale

Annotation of Kim Figure 4.
Kim is silent as to the material of the base plate.  Kinoshita teaches a pump comprising:
an inverter (140) comprising a metal base plate (160), wherein an inverter housing (170) and the base plate (160) are integrally molded with a resin, wherein the inverter housing (170) comprises a resin integrally molded with the base plate (160) (Figures 1-3; paragraphs [0032] and [0033]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Kim with the base plate material taught by Kinoshita in order to use a material that provides an electromagnetic shield of the inverter.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2014/0178219 to Kim in view of U. S. Patent Publication 2016/0281698 to Kinoshita and U. S. Patent Publication 2015/0357886 to Ishizeki.
Kim and Kinoshita teach all the limitations of claim 17, as detailed above, including wherein Kim teaches wherein a motor side end portion of the inverter housing (220) includes an inverter housing fixing portion fixed to the bottom portion of the motor housing (Figures 1-4, Fig. 4 annotated above).  Kim is silent as to the materials of the motor housing and the inverter housing, and as to how the housings are fixed together.  Kinoshita teaches a motor housing (112) made of a metal (aluminum) (paragraph [0020]); and the inverter housing (170) is made of a resin (paragraphs [0032] and [0033]);It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art to make the motor housing from a metal and the inverter housing from a resin as taught by Kim, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).  Ishizeki teaches a pump wherein:
an inverter housing fixing portion of an inverter housing (54) includes a through hole penetrating therethrough in the axial direction to accommodate a fixing member (111);  a metal collar (57b) is inserted into the through hole; and the inverter housing fixing portion and a bottom portion of the motor housing (40) are fixed by the fixing member (111) via the collar (57b), and a length of the collar (57b) in the axial direction is larger than that of the through hole in the axial direction (Figures 3 and 5; paragraph [0127]).  
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Kim with the fastening of the inverter housing to the motor housing taught by Ishizeki in order to secure the components together without crushing the inverter housing fixing portion when the fixing members are tightened.
Response to Arguments
The Applicant's arguments filed July 1, 2022 have been fully considered but they are not persuasive.
The Applicant argues that use of the baseplate material taught by Kinoshita in the Kim pump would “produce an electrical short circuit between the terminals 440 which would result in the electric pump of Kim not functioning” and that as such “the voltage of the terminals 440 would also be present on an outer surface of the cover 220 of Kim, such that the outer surface of the cover 220 would be ‘hot’ and pose a safety hazard.”  Remarks 9.  However, Kinoshita teaches, and the combination above comprises, the metal of the base plate entirely encapsulated in an insulating resin (Fig. 3; paragraphs [0003] and [0033]).  One of ordinary skill in the art would understand that this encapsulation is required for the use of a metal in the baseplate.  Further, Kinoshita teaches that the passages for electrical conductors, such as those that pass through 153, should also include this insulating resin on the inner bore of such passages to prevent short circuits. Kinoshita para. [0031].  Accordingly, the Examiner maintains that the baseplate material would not “produce an electrical short circuit” as alleged by the Applicant.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746